     Case 3:18-cv-01298-TWR-AGS Document 114 Filed 01/25/21 PageID.3239 Page 1 of 3



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     YOUSSIF KAMAL, GILLIAN NEELY,                       Case No.: 18-CV-1298 TWR (AGS)
       RICHARD LICHTEN, SUSAN COX,
12
       NICK TOVAR, MICHELE KINMAN,                         ORDER DENYING WITHOUT
13     ASHLEY PETEFISH, and TERRI                          PREJUDICE PLAINTIFFS’ MOTION
       BROWN, on their own behalf and on                   TO FILE DOCUMENTS
14
       behalf of all others similarly situated,            CONDITIONALLY UNDER SEAL
15                                       Plaintiffs,
                                                           (ECF Nos. 80, 81)
16     v.
17
       EDEN CREAMERY, LLC, dba HALO
18     TOP CREAMERY, and JUSTIN T.
       WOOLVERTON,
19
                                      Defendants.
20
21           Presently before the Court is Plaintiffs Youssif Kamal, Gillian Neely, Richard
22     Lichten, Susan Cox, Nick Tovar, Michele Kinman, Ashley Petefish, and Terri Brown’s
23     Motion to File Documents Conditionally Under Seal (“Mot.,” ECF No. 80). Plaintiffs seek
24     to file under seal the following documents filed in support of their Motion for Class
25     Certification (ECF No. 82): portions of Plaintiffs’ Memorandum of Points and Authorities
26     in Support of Motion for Class Certification and Exhibit A to the Declaration of Andrew
27     J. Brown in Support of Motion for Class Certification (“Brown Class Certification Decl.”)
28     and Exhibits C, D, F, and G to the Brown Class Certification Declaration in their entirety.

                                                       1
                                                                               18-CV-1298 TWR (AGS)
     Case 3:18-cv-01298-TWR-AGS Document 114 Filed 01/25/21 PageID.3240 Page 2 of 3



1      (See Mot. at 2; ECF No. 80-1 (“Brown Sealing Decl.”) ¶ 3.) The basis for Plaintiffs’
2      Motion is that “these documents purportedly contain references and citation to documents
3      designated by Defendants Eden Creamery, LLC and Justin T. Woolverton (“Defendants”
4      or “the Designating Parties”) as ‘CONFIDENTIAL’ and ‘CONFIDENTIAL – FOR
5      COUNSEL ONLY’” pursuant to the Stipulated Protective Order entered February 19, 2020
6      (ECF No. 48). (See Mot. at 2.)
7            A party seeking to seal a judicial record bears the burden of overcoming the strong
8      presumption of access. Foltz v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1135 (9th
9      Cir. 2003).   The showing required to meet this burden depends upon whether the
10     documents to be sealed relate to a motion that is “more than tangentially related to the
11     merits of the case.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1102 (9th
12     Cir. 2016). When the underlying motion is more than tangentially related to the merits, the
13     “compelling reasons” standard applies. Id. at 1096–98. When the underlying motion does
14     not surpass the tangential relevance threshold, the “good cause” standard applies. Id.
15           When class certification is effectively dispositive, the compelling reasons standard
16     applies. See In re Seagate Tech. LLC, 326 F.R.D. 223, 246 (N.D. Cal. 2018). But “[t]he
17     existence of a stipulated protected order is not enough, standing alone, to justify sealing
18     under [even the more permissive] the ‘good cause’ standard.” Signal Hill Serv., Inc. v.
19     Macquarie Bank Ltd., No. CV1101539MMMJEMX, 2013 WL 12244287, at *2 (C.D. Cal.
20     May 14, 2013) (citing Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir.
21     1992); In re Ferrero Litig., No. 11-CV-205 H(CAB), 2011 WL 3360443, *2 (S.D. Cal.
22     Aug. 3, 2011)).
23           Plaintiffs filed the instant Motion pursuant to the Protective Order, (see Mot. at 2),
24     and Defendants, as the designating parties, have not offered further arguments to establish
25     that compelling reasons exist to file under seal the lodged proposed sealed documents. The
26     Court therefore DENIES WITHOUT PREJUDICE Plaintiffs’ Motion. Either Party
27     MAY FILE a renewed motion to file under seal any documents for which “compelling
28     reasons” exist within fourteen (14) days of the electronic docketing of this Order. Should

                                                    2
                                                                               18-CV-1298 TWR (AGS)
     Case 3:18-cv-01298-TWR-AGS Document 114 Filed 01/25/21 PageID.3241 Page 3 of 3



1      neither Party elect to file a renewed motion, Plaintiffs SHALL FILE PUBLICLY ECF
2      No. 81 in its entirety within twenty-one (21) days of the electronic docketing of this Order.
3            IT IS SO ORDERED.
4
5      Dated: January 25, 2021
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
                                                                                18-CV-1298 TWR (AGS)
